Stockton, J.
The questions made by defendant, upon the motion for his discharge, to quash the indictment, and upon the demurrer thereto, all resolve themselves into a single one, viz: whether the indictment is sufficient to authorize the arrest of defendant, and the holding him in custody,. The definition of an indictment, as given by the Code, (sec. 2915), is, that it “is an averment in writing, made by the grand jury, legally convoked and sworn, that a person therein named or described, has done some act, or been guilty of some omission, which by law is a public offence.” By a subsequent section it is provided, that no indictment shall be quashed, if, among other requirements, it can be understood, “ that the defendant is named, or if his name cannot be discovered, that he be described by a fictitious name, with the statement that his real name is unknown. Code, section 2916.
The indictment in this case, does not meet the requirements of the statute. The defendant is neither named nor *486described. It was not a sufficient desorption to refer to him as “ a man in Turner Hall.” It is only where the defendant’s name cannot be discovered, that it is permitted to the state to describe him by a fictitious name, with the statement that his real name is unknown. In this instance, there can be no pretence that the defendant is described by a fictitious name. It is not alleged that his name cannot be discovered, and the description by which it is attempted to identity him, may apply with the same certainty and distinctness to fifty men in Turner Hall, if there are fifty men there. If it were certain there was only one, it would be equally insufficient.
The district court erred in overruling the motion to quash the indictment, and discharge the defendant from custody, and the judgment is reversed.
Judgment reversed.